      Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 1 of 36



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK




DANONE, US, LLC,
                      Plaintiff,




v.                                          AFFIDAVIT OF MELISSA
                                            PITTAOULIS, PH.D.




CHOBANI, LLC
                      Defendant.




     AFFIDAVIT OF MELISSA PITTAOULIS, PH.D.




                                   10 January 2019
             Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 2 of 36




Contents


I.    Qualifications ...........................................................................................................2

II. Assignment ..............................................................................................................3

III. Summary of Opinions ..............................................................................................3

IV. Evaluation of Dr. Steckel’s Survey..........................................................................5
    A. Dr. Steckel Does Not Replicate Market Conditions .........................................6
    B. Dr. Steckel Does Not Include a Control Group or Control Question .............11
    C. Dr. Steckel’s Study Includes Closed-ended Questions Only and Does Not Follow
       the Standard Format for False Advertising Studies ........................................13
    D. Dr. Steckel Did Not Survey the Relevant Population .....................................17
    E. Dr. Steckel Does Not Conclude Consumers are Likely to Be Misled by Chobani
       Gimmies’ Packaging and Claim......................................................................20

V. Evaluation of Dr. Steckel’s Literature Review ......................................................21
   A. Dr. Steckel’s Literature Review Is Not a Subsitute for an Empirical Study on
      Whether Chobani Consumers Attend to and Understand the Disclosure .......21




                                                                                                                                    i
            Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 3 of 36



MELISSA PITTAOULIS, being duly sworn, hereby deposes and says:

I submit this affidavit as my direct testimony for the preliminary injunction hearing in this case.


I.       Qualifications
       1.       I am an Associate Director at NERA Economic Consulting (“NERA”) where I am
a member of the Survey and Sampling practice. My business address is 1717 Arch Street, Suite
1100, Philadelphia, PA 19103. NERA was founded in 1961 and provides economic, financial,
and statistical research and analysis.

       2.       I earned a Ph.D. in Sociology from Temple University. My courses in graduate
school focused on quantitative analysis. Among the courses I took are Research Design, Survey
Research, Statistical Sampling, Social Statistics, Multivariate Statistics, and Hierarchical Linear
Modeling. I have also taken “short courses” offered by the Joint Program in Survey
Methodology, which is run by the University of Maryland. While I was a graduate student, I
served as a teaching assistant in a graduate-level multivariate statistics class and as an instructor
for undergraduate courses on statistics at Temple University.

       3.       I have worked on survey and sampling projects at NERA since 2003. As part of
my survey work, I design research, write questionnaires, supervise data collection, and analyze
data. As part of my sampling work, I select samples and calculate sample estimates and
confidence intervals. In my over fifteen years of experience, I have worked on survey and
sampling projects in a wide variety of industries, including: alcoholic beverages, automobiles,
beverages, beauty products, clothing apparel, computers, durable goods, electronics, financial
products, insurance, mobile phones, personal care products, pharmaceuticals, snack foods, and
video games. The majority of these projects have been conducted in connection with legal
disputes, primarily intellectual property and consumer class action matters. I have also worked
on projects involving antitrust issues and employment-related litigation.

       4.       I am a member of the American Association of Public Opinion Research, the
American Sociological Association, and the International Trademark Association. My
curriculum vitae is attached as Exhibit A.




                                                                                                        2
                 Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 4 of 36



            5.        NERA is being compensated for my services in this matter at my standard rate of
$505 per hour. No part of NERA’s or my compensation depends on the conclusions I reach or
the outcome of this litigation. Throughout this report, I have used the terms “I” and “my” to refer
to work performed by me and/or others under my direction.


II.           Assignment
            6.        I was retained by counsel for Chobani, LLC on January 4, 2019 in the matter of
Danone US, LLC v. Chobani, LLC to review and evaluate a report and survey by Professor Joel
Steckel. I understand that Danone US, LLC (“Dannon”) has submitted Dr. Steckel’s report in
support of its motion for a preliminary injunction, which seeks to enjoin Chobani from selling its
Gimmies™ milkshakes products with packaging that includes the comparative claim “33% less
sugar than leading kids’ drinkable yogurt” and the disclosure that accompanies it. Dr. Steckel’s
assignment was: (1) “to evaluate the likelihood of consumers attending to and understanding the
fine-print disclaimer, including on the back of the Gimmies milkshakes’ packaging” and (2) “to
opine on how consumers would likely interpret Chobani’s ‘33% less sugar than leading kids’
drinkable yogurt’ claim prominently displayed on the packaging of Chobani’s Gimmies
milkshakes and communicated to consumers via other channels (e.g., website, social media)”. 1

            7.        For the first part of his assignment, Dr. Steckel reviewed academic literature but
conducted no empirical study of his own. For the second part of his assignment, he conducted an
online survey. I have reviewed Dr. Steckel’s report, survey materials, and supporting
documentation that forms the basis of his opinions. A list of the additional documents I
considered in preparing this affidavit is attached as Exhibit B.


III.          Summary of Opinions
            8.        It is my opinion that Dr. Steckel’s report and survey do not provide valid,
relevant, or probative information about whether or how consumers attend to and understand the
Chobani Gimmies’ “33% less sugar than leading kids’ drinkable yogurt” claim (the “Chobani
claim”) or the claim’s disclosure. Dr. Steckel did not conduct a study of the understanding of
kids’ yogurt purchasers of the Chobani claim and disclosure. Instead, he conducted an irrelevant

1   Expert Report of Joel H. Steckel, Ph.D., December 31, 2018 (hereinafter “Steckel Report”), ¶14.




                                                                                                           3
               Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 5 of 36



survey of U.S. adults and measured their understanding of a comparative claim, without any
disclosure, about the fat content of two fictitious ice cream brands. Importantly, the claim he
tested did not include information analogous to the information disclosed on the Chobani
Gimmies’ packaging. Dr. Steckel’s survey contains many flaws, as discussed below, and
accordingly, it is my opinion that it is inappropriate to generalize from the results of Dr.
Steckel’s survey to the claim and disclosure on Chobani Gimmies™ packaging.

          9.       First, despite the availability of the products at issue, Dr. Steckel did not test the
actual Chobani claim and disclosure at issue. The simple claim he did test—devoid of any
context—is too different from the Chobani claim and disclosure for the results of his survey to be
valid. In other words, his survey does not replicate the market conditions in which a Chobani
Gimmies™ consumer would evaluate the claim at issue. The claim he tested differs from the
actual Chobani claim and disclosure in several respects. While the actual Chobani claim and
disclosure appear in the context of product packaging that includes other claims and nutritional
information, Dr. Steckel’s claim is presented as a paragraph of text without any product
packaging, nutritional information, additional advertising claims, or disclosures. Importantly, the
Chobani packaging includes another claim that emphasizes the difference in serving sizes
between the Chobani Gimmies™ and Dannon Danimals, stating that Chobani Gimmies™ are
“20% larger vs. leading kids’ yogurt drink.” The “20% larger” claim includes a disclosure noting
that Danimals are sold in a 3.1 fluid ounce serving size, both that claim and disclosure are part of
the context in which Chobani Gimmies™ consumers would evaluate the “33% less sugar than
leading kids’ drinkable yogurt” claim. But this context is not accounted for in Dr. Steckel’s
survey.

          10.      Second, contrary to common survey practice, Dr. Steckel failed to include a
control group, which could have measured any response bias due to the wording of the closed-
ended questions. A control group also would have measured the response level attributable to
consumers’ pre-existing beliefs and guessing.

          11.      Third, Dr. Steckel’s questionnaire consisted solely of closed-ended questions and
does not follow standard and court-accepted approaches for measuring consumers’ perceptions
of advertising claims. Consumer perception studies used in false advertising cases usually




                                                                                                            4
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 6 of 36



measure whether consumers notice and attend to the advertising claim at issue as part of the
analysis of whether the advertisement or product packaging confuses or deceives consumers. Dr.
Steckel did not attempt to determine whether consumers would notice the Chobani Gimmies’
“33% less sugar than leading kids’ drinkable yogurt” claim and disclosure. Instead, he assumed
all consumers would attend to such a claim (and that none would notice the disclosure
information concerning the sugar content) and then used closed-ended questions alone to
determine how respondents understood the claim.

            12.      Fourth, Dr. Steckel did not conduct his survey among members of the relevant
population, i.e., kids’ yogurt purchasers, and his survey does not allow the relevant group to be
identified from his sample of general U.S. adults. The “sensitivity analysis” he conducted among
respondents with children ages 5 to 9 years old also does not match the relevant population. It is
both underinclusive (e.g., it excludes respondents who purchase kids’ yogurt for children
younger than 5 or older than 10) and overinclusive (i.e., it includes respondents who do not
purchase kids’ yogurt).

            13.      Lastly, even though Dr. Steckel chose not to use a survey to test whether
consumers attend to and understand the claim-related disclosure that Chobani uses on the back of
its Gimmies™ packaging, based solely on his review of academic literature, he opines that
consumers are unlikely to examine the disclosure. It is my opinion that his academic literature
review is not a substitute for an empirical study and cannot be used to draw conclusions about
whether purchasers of Chobani Gimmies™ examine and understand the disclosure.


IV.           Evaluation of Dr. Steckel’s Survey
            14.      In his chapter on survey critiques, Jerre Swann states “There are flaws that should
lead to survey exclusion without extensive analysis or data. There are flaws, indeed, that should
not require a critique. Two examples follow.” 2 The two examples given are (1) “a complete
divergence ‘from the conditions that potential purchasers encounter in the parties’ marketplace.” 3



2   Swann, Jerre. 2012. “Survey Critiques” Pp. 363-375 in Trademark and Deceptive Advertising Surveys: Law, Science, and
    Design, edited by Shari Seidman Diamond and Jerre B. Swann (hereinafter “Swann), p. 373.
3   Swann, p. 374.




                                                                                                                           5
               Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 7 of 36



and (2) “a survey without a control cell or with a fundamentally inadequate control stimulus.” 4
Dr. Steckel’s survey suffers from both of these flaws. I describe these flaws, as well as others, in
the paragraphs below.

A.             Dr. Steckel Does Not Replicate Market Conditions
            15.       The validity of a survey used in a Lanham Act case depends on how well it
replicates market conditions. Specifically, the key issue is whether the stimulus shown to the
survey respondents corresponds to the way consumers would encounter the actual product or
advertisement in the marketplace. Surveys that do not properly replicate market conditions or
those that distort the stimulus being tested are often subject to exclusion. 5 For example, surveys
have been excluded in false advertising cases for showing only parts of the product in question
and for presenting only parts of the advertisement at issue. 6

            16.       In the present case, Dr. Steckel chose not to show the claim at issue at all. None of
his respondents were shown the Chobani Gimmies™ packaging and the claims and disclosures
listed on it. Instead, he presented respondents with a hypothetical comparative claim made by a
fictitious ice cream brand. This claim was presented in paragraph form and divorced from any
product packaging or other context that a consumer would normally encounter with such claims,
including the disclosure at issue. In fact, Dr. Steckel does not test the disclosure at all.

            17.       The claim Dr. Steckel tests is shown below in Figure 1:

                                         Figure 1: Dr. Steckel’s Test Stimulus

            The ACME and AJAX companies both sell mini (single serving) cups of ice
            cream. Both companies offer these mini cups in three flavors: cookies & cream,
            butter pecan, and mint chocolate chip. ACME’s mini cups contain 4 ounces of ice
            cream while AJAX’s contain 3.5 ounces. Now imagine you go into the store and
            see ACME’s ice cream mini cups. Each mini cup claims that it has 25 percent less
            fat than AJAX.


4   Swann, p. 373.
5   Edwards, G. Kip. 2012. “The Daubert Revolution and Lanham Act Surveys.” Pp.329-362 in Trademark and Deceptive
    Advertising Surveys: Law, Science, and Design, edited by Shari Seidman Diamond and Jerre B. Swann (hereinafter,
    “Edwards”), pp. 346-348. (“[T]he failure to simulate marketplace conditions is a frequent basis for a Daubert challenge.”)
6   Edwards, pp. 346-348.




                                                                                                                                 6
         Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 8 of 36



In contrast, the Chobani claim and disclosures appears on the product Chobani packaging, as
shown in Figures 2 and 3 below.

                   Figure 2: Example of Chobani Gimmies™ Packaging




                                                                                              7
         Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 9 of 36



                        Figure 3: Example of Chobani Gimmies™ Packaging




       18.     As illustrated in Figures 1 through 3, Dr. Steckel’s survey fails to replicate
marketplace conditions in three important ways. First, the stimulus he tests is not the actual
Chobani claim. Instead of testing the actual Chobani claim, Dr. Steckel presents a comparative
claim in paragraph form about the amount of fat in two fictitious brands of ice cream and then
purports to test respondents’ understanding of this claim.

       19.     Second, the stimulus he tests does not present the claim in the same context in
which a purchaser would see and evaluate the Chobani claim. The Chobani claim at issue
appears on product packaging along with other claims, other nutritional information, and
importantly, a disclosure related to the claim at issue stating “Chobani® Gimmies™ Milkshakes:
avg. 8g sugar; leading kids’ drinkable yogurt: avg. 12g sugar per 4 fl oz serving.” Dr. Steckel’s



                                                                                                    8
             Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 10 of 36



ice cream claim is not presented in a manner that is in any way similar to the way the actual
Chobani claim appears.

            20.       The other information on the Chobani packaging is critical to how consumers may
attend to and interpret the “33% less sugar than leading kids’ drinkable yogurt” claim, yet such
information is missing from Dr. Steckel’s paragraph presentation. For example, the Chobani
Gimmies™ packaging also includes the claim “20% larger vs. leading kids’ drinkable yogurt.”
This is part of the context in which consumers would observe the claim at issue and may
contribute to their understanding of it. Yet. Dr. Steckel’s survey does not measure the effect of
this information because he failed to test the actual claim on the actual product packaging.

            21.       Importantly, whereas the Chobani label discloses information about the sugar
content of both Chobani Gimmies™ and the leading kids’ drinkable yogurt that forms the basis
of the comparative claim, his hypothetical claim does not provide respondents with a similar
disclosure. On the back of the Chobani Gimmies™ packaging, the following two disclosures
appear below the Nutrition Facts panel:

                  x   “Chobani® Gimmies™ Milkshakes: avg. 8g sugar; leading kids’ drinkable
                      yogurt: avg. 12g sugar per 4 fl oz serving.”

                  x   “Chobani® Gimmies™ Milkshakes: net 4 fl oz; leading kids’ drinkable
                      yogurt: net 3.1 fl oz.”

            22.       The first statement discloses information that forms the basis of the “33% less
sugar” claim, while the second statement discloses the serving sizes for Chobani Gimmies™ and
the leading kids’ drinkable yogurt. While Dr. Steckel’s ice cream claim informed respondents
about the different serving sizes for the two brands of ice cream mentioned in the claim, it did
not provide them with the underlying numbers for the “25% less fat” claim, nor the size of the
difference between these numbers. This is a critical oversight as the disclosure on the Chobani
packaging provides consumers with the average sugar content holding volume constant. 7



7   See Federal Trade Commission, Enforcement Policy Statement on Food Advertising (May 13, 1994), available at
    https://www.ftc.gov/public-statements/1994/05/enforcement-policy-statement-food-advertising (requiring that advertisers
    “make clear the basis for [a] comparison” between foods by, among other things, use of a “common standard of measurement.”)




                                                                                                                             9
         Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 11 of 36



       23.       Third, the key details of Dr. Steckel’s hypothetical claim differ from the actual
Chobani claim. His stimulus uses: a different product (ice cream instead of kids’ drinkable
yogurt); a different nutrient (fat instead of sugar); different serving sizes for the comparative
product (3.5 ounces instead of 3.1 ounces); and different comparative claims (25% less instead of
33% less). In addition, while the comparative product in the Chobani Gimmies™ claim is an
unnamed competitor described as the “leading kids’ drinkable yogurt,” the hypothetical claim
tested by Dr. Steckel compares two named manufacturers. Moreover, the phrasing of the tested
claim is different. While the Chobani claim states, “33% less sugar than leading kids’ drinkable
yogurt” the tested claim mentions the product architecture, stating, “Each mini cup claims that it
has 25 percent less fat than AJAX.” Instead of focusing respondents’ attention on “mini cup”—
which is later one of the response options to his survey question about the claim—Dr. Steckel
could have phrased this claim as “ACME claims that it has 25 percent less fat than AJAX” or the
“The label claims that it has 25 percent less fat than AJAX.” By mentioning “mini cups” as part
of the claim, Dr. Steckel may have biased his respondents’ survey answers. Dr. Steckel offers no
rationale for phrasing the claim differently than the Chobani claim, nor does he offer any rational
for the other departures from the actual claim.

       24.       In sum, there are important differences between the hypothetical claim Dr.
Steckel presented to his respondents and the actual Chobani Gimmies™ claim that render Dr.
Steckel’s survey results an unreliable indicator of whether consumers understand the Chobani
claim. Specifically, in contrast to the Chobani claim, the hypothetical claim:

             x   is shown in paragraph form instead of in the context of the product packaging;
             x   is not shown with other claims that may be relevant to consumers’ understanding
                 and interpretation of the claim at issue (e.g., “the 20% larger” claim);
             x   does not disclose the numbers that serve as the basis for the comparative claim,
                 i.e., the disclosure on Gimmies™ milkshakes that states “Chobani® Gimmies™
                 Milkshakes: avg. 8g sugar; leading kids’ drinkable yogurt: avg. 12g sugar per 4 fl
                 oz serving.”
             x   is based on the wrong product, ice cream;
             x   features a different nutrient, fat;




                                                                                                     10
             Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 12 of 36



                  x    uses 3.5 ounce serving size for the comparison product, not the 3.1 ounce serving
                       size of Dannon’s Danimals;
                  x    makes a direct comparative claim between two specific manufacturers, rather than
                       a claim against a “leading”, unidentified competitor; and
                  x    uses different claim phrasing, including the use of the product architecture.

Dr. Steckel’s survey thus clearly fails to replicate the market conditions in which the Chobani
claim would be evaluated by consumers. As a result, his survey tells us nothing about how
Chobani Gimmies™ purchasers would interpret the “33% less sugar than leading kids’ drinkable
yogurt” claim and disclosure found on the product label.


B.             Dr. Steckel Does Not Include a Control Group or Control Question
            25.        Surveys are often used in false advertising cases to help the trier of fact assess
whether an advertised claim misleads or confuses consumers. Such surveys need to be designed
to test the proposition of whether the advertised claim causes consumers to be misled. In other
words, the survey needs to demonstrate that any misimpressions the consumer holds are due to
the advertised claim and are not attributable to other factors. 8 Survey experts use control groups
(or in some cases, control questions) to isolate the claim as the source of respondents’
impressions or misimpressions.

            26.        A control group is a group of respondents who are shown a “control stimulus” and
are then asked the same survey questions as the group of respondents who were shown the
allegedly misleading claim (this first group is known as the “test group”). In her chapter of
survey research, Dr. Diamond explains the criterion for selecting a proper control:

            In designing a survey-experiment, the expert should select a stimulus for the control
            group that shares as many characteristics with the experimental stimulus as possible, with
            the key exception of the characteristic whose influence is being assessed. 9




8   Diamond, Shari S. 2011. “Reference Guide on Survey Research,” Pp. 361-423 in the Reference Manual on Scientific Evidence,
    Committee on the Development of the Third Edition of the Reference Manual on Scientific Evidence; Federal Judicial Center;
    National Research Council (hereinafter, “Diamond”), p. 397-401.
9   Diamond, p. 399.




                                                                                                                            11
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 13 of 36



In false advertising cases, control groups are commonly shown the same advertisement or
product packaging as the test group, with the key exception that the claim at issue is either
removed entirely or clarified so that it is no longer allegedly misleading.

             27.       The use of a control group allows the survey expert to measure the level of
“survey noise” that is attributable to factors other than the advertising claim. These factors
include respondents’ pre-existing beliefs or impressions, answers that are due to the use of
leading or closed-ended questions, aspects of the survey design, and guessing.

             28.       The control group results play a critical role in the interpretation and reporting of
the overall survey results. The control group results serve as a “baseline” measurement of the
response levels that are due to factors other than the advertised claim. To determine whether an
advertising claim causes respondents to have a particular impression or misimpression, the
control group results are thus subtracted from the test group results. This “net difference”
between the two results represents the response level that is attributable to the advertised claim.

             29.       Dr. Steckel did not include a control group in his study. Bruce Keller notes in his
chapter on false advertising surveys, “[t]he failure to use a control group, or otherwise show
there is no need for one, can be fatal.” 10 Mr. Keller also notes that “Today, most courts will
reject or give little weight to surveys that have no control group to control for consumers’
preexisting beliefs.” 11 Likewise, Jerre Swann states “[S]urveys are still offered without a control
cell or with a fundamentally inadequate control stimulus, and such surveys should be excluded or
(in a bench trial) wholly discounted.” 12 Nowhere in his report does Dr. Steckel address why he
did not include a control group.

             30.       Without a control group, it is impossible to assess whether the phrasing of the
tested claim, the use of closed-ended questions, or the question wording used had an impact on

10
  Keller, Bruce P. 2012. “Survey Evidence in False Advertising Cases.” Pp. 167-197 in Trademark and Deceptive Advertising
 Surveys: Law, Science, and Design, edited by Shari Seidman Diamond and Jerre B. Swann (hereinafter, “Keller”), p. 182.
11   Keller, p. 183.
12Swann. p. 374. There are some exceptions in which a control group may not be needed in a Lanham Act survey. For example,
 surveys that assess genericness or secondary meaning do not always include a control group. In addition, likelihood of
 confusion surveys that purport to show no likelihood of a confusion sometimes forego a control group if the test group results
 show a negligible amount of confusion; in such cases, the test group results are usually already well below any threshold for
 establishing a likelihood of confusion and subtracting the level of survey noise measured by a control group would only make it
 lower. These exceptions do not apply here.




                                                                                                                             12
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 14 of 36



respondents’ answers. The level of guessing is also unknown. As a result of Dr. Steckel’s failure
to use a control group or control question, the results of his survey have no clear interpretation as
we cannot identify the response level attributable to the tested claim versus the response level
due to survey noise.

C.             Dr. Steckel’s Study Includes Closed-ended Questions Only and Does
               Not Follow the Standard Format for False Advertising Studies
            31.          In its complaint, Dannon alleges that the Chobani Gimmies™ packaging makes
three false claims: “The False 33% Less Sugar Claim,” “The False 8g Sugar Claim,” and “The
False Danimals Serving Size Claim.”13 Dannon alleges that through these claims Chobani has
“falsely advertised its Products as having less sugar than in fact they do” 14 and that “consumers
of kids’ drinkable dairy products are likely to view the Chobani Gimmies Products as healthier
based on Chobani’s materially false statements.” 15 Dr. Steckel’s survey, however, only purports
to address the “33% Less Sugar” claim. The other two claims, the “8g Sugar Claim” and the
“Danimals Serving Size Claim” appear in disclosures on the Chobani Gimmies™ packaging,
which Dr. Steckel does not test; in fact, he assumes instead, based on his literature review, that
consumers would be unlikely to read these disclosures. In addition to not addressing the “8g
Sugar Claim” and the “Danimals Serving Size Claim,” Dr. Steckel’s survey does not ask any
questions that measure whether respondents interpret the Chobani claims to mean that the
Chobani products are healthier, nor did his survey stimulus include information about other
nutrients (e.g., protein, probiotics, and calcium) that might allow him to test Dannon’s
allegations about consumers’ viewing Chobani Gimmies™ as “healthier” based on the
purportedly false claims that Dannon identifies.

            32.          In his purported test of the “33% Less Sugar” claim, Dr. Steckel fails to use
standard and court-accepted formats for studies in false advertising cases. 16 Consumer perception
studies in false advertising cases generally use a “funnel approach” that begins with open-ended


13
 Complaint, Danone US, LLC v. Chobani, LLC, In the United States District Court for the Southern District of New York, 18
 CV 11702, December 14, 2018 (hereinafter “Complaint”), ¶¶37-39
14   Complaint, ¶32.
15   Complaint, ¶60.
16   See Keller, 2012.




                                                                                                                        13
           Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 15 of 36



questions that measure what messages the ad conveyed to respondents, followed by filter
questions that determine whether respondents noticed the claim at issue, and if they did, open
and closed-ended questions to determine how respondents understood the claim. In other words,
such surveys measure (1) how likely it is that consumers notice or attend to the claim at issue;
and (2) how respondents interpret the challenged claim. Dr. Steckel’s survey does not attempt at
all to address or survey how likely it is that consumers notice and attend to the Chobani claim.
Instead, his survey assumes that all consumers would attend to the claim. This assumption is
unfounded.

         33.       To test whether respondents attend to the claim, a proper survey would have
shown the respondents the Chobani Gimmies™ packaging and then asked them an open-ended
question such as “What message or messages did the product packaging convey to you?” Such a
question would measure whether the “33% less sugar” message was one of the top messages that
respondents took away from the product’s packaging. However, because some respondents are
more articulate than others, one cannot infer that those who failed to mention the “33% less
sugar” claim did not notice it. Thus, the survey would then need to include additional questions
that more directly measure whether respondents noticed the claim (e.g., “Did the product
packaging communicate anything about how much sugar is in this product?” If the respondent
answers affirmatively, he or she would be asked, “What did the product packaging communicate
about how much sugar is in this product?”). 17

         34.        Only after the survey establishes that the respondent noticed and attended to the
“33% less sugar” claim would questions that directly address how respondents interpreted the
comparative claim be appropriate. Such questions should only be asked of the subset of
respondents who noticed the claim.

         35.       In contrast to this approach, Dr. Steckel simply assumed that all consumers would
notice the claim. His survey does not address whether respondents would have attended to the
Chobani claim. Thus, even if his survey provided a valid measure of how respondents who
attend to the claim understood it—and it does not—it would still overstate the percentage of all


17These questions are meant to be illustrative and are not an exhaustive list of the questions that would be included in such a
 survey.




                                                                                                                                  14
           Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 16 of 36



consumers who were confused or misled because it fails to provide any measure of the share of
respondents who notice the claim in the first place.

         36.       Instead of using the standard funnel-approach, Dr. Steckel used just two closed-
ended questions to measure respondents’ understanding of the ice cream claim. One question
asked:

         “Would you most likely assume that the comparison is made with respect to the fat
         content per mini cup, the fat content per ounce, or do you not know?”

The three response options were “Per mini-cup” “Per ounce” and “Don’t know/Not sure.”

         37.       The second question asked:

         If you know, would you most likely assume that the comparison is made for the fat
         content of each flavor independently (e.g., ACME cookies & cream vs. AJAX cookies &
         cream, etc.), the fat content of the average of all three flavors for the two brands (i.e., the
         average fat content of ACME cookies & cream, butter pecan, and mint chocolate chip vs.
         the average fat content of AJAX cookies & cream, butter pecan, and mint chocolate
         chip), or something else?

The four response options were “Each flavor independently”, “The average of all three flavors”,
“Neither of the above”, and “Don’t know/Not sure.”

         38.       Both of these questions were displayed to respondents at the same time, although
the order in which they were listed varied across respondents. I note that it is not typical for
online Lanham Act surveys to display questions on the same screen, as the content of one
question may influence how respondents interpret the other. 18 An example of how the questions
appeared to some respondents is below in Figure 4. 19




18
 Dr. Steckel’s screenshots reveal that the other survey questions were displayed on individual screens, one at a time. See Steckel
 Report.
19The order of the two questions was rotated across respondents. However, given that they appeared on the same screen, the
 rotation may not have had any impact. See Diamond, p. 395-396, for a discussion of order effects.




                                                                                                                               15
         Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 17 of 36



                 Figure 4: Screenshot of Dr. Steckel’s Key Survey Questions




       39.     Each of these questions is long and wordy and it is possible that the question
wording may have been unclear to some respondents. However, because these are closed-ended
questions, even respondents who are unclear about the meaning of the question are able to
provide an answer. Dr. Steckel’s survey does not include any way to account for such answers.

       40.     I note that although Dr. Steckel rotated the order of the response options, his
questionnaire does not indicate that the order of the response options in the question stem was
rotated. Thus, it appears that the first question always mentioned “fat content per mini cup” first
while the second question always mentioned “each flavor independently” first. The order in
which the response options were introduced in the survey question could have influenced the
answers respondents gave. As I described in the last section, a control group is needed to


                                                                                                  16
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 18 of 36



measure the response level that is due to the question wording or order rather than the
respondents’ understanding of the claim. But a control group was missing here.

            41.         Dr. Steckel indicates that he conducted a pre-test of 15 respondents to determine
whether respondents understood his survey questions. I note that he did not disclose how these
respondents were recruited, whether they work for either him or Analysis Group, if they are part
of the target population, nor did he disclose the answers they gave to the pretest. The moderator
instructions suggest the pretest was conducted in-person and that the respondents did not
complete the survey online. Thus, the pre-test conditions were different than the way in which
the survey respondents would have experienced the survey. I further note that while a pre-test is
helpful for identifying potential problems with a survey, it does not take the place of a control
group.

D.             Dr. Steckel Did Not Survey the Relevant Population
            42.         Defining the relevant universe is widely-recognized as a critical step in survey
design. For example, the Manual for Complex Litigation, which lists seven factors to consider in
evaluating the admissibility of a survey, advises evaluators to assess whether “the population was
properly chosen and defined.” 20 As Shari Diamond explains in her chapter on survey research in
the Reference Guide on Scientific Evidence: “One of the first steps in designing a survey or
deciding whether an existing survey is relevant is to identify the target population (or universe).
The target population consists of all elements (i.e., individuals or other units) whose
characteristics or perceptions the survey is intended to represent.” 21 She further states that “[a]
survey that provides information about a wholly irrelevant population is itself irrelevant. Courts
are likely to exclude the survey or accord it little weight.” 22

            43.         The proper universe for a false advertising survey is the advertiser’s target
market. This principle is recognized in two different chapters in Trademark and Deceptive




20   Federal Judicial Center. 2004. Manual for Complex Litigation, Fourth Edition, §11.493, pp.102-104.
21   Diamond, p. 376.
22   Diamond, p. 377.




                                                                                                           17
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 19 of 36



Advertising Surveys, published by the American Bar Association. In his chapter describing issues
related to defining the proper universe, William Barber notes:

             [L]ogic dictates that a survey testing whether an advertisement is likely to mislead or
             deceive consumers should focus on those consumers to whom the ad is directed (i.e., the
             advertiser’s potential customers). 23

Likewise, in his chapter on false advertising surveys, Bruce Keller advises that:

             To test what message consumers receive from an allegedly false or misleading
             advertisement, litigants must survey potential prospective purchasers of the advertiser’s
             product. 24

Dr. Steckel chose to ignore these guidelines and instead conducted his survey among the general
U.S. adult population. He made no attempt to determine whether his respondents were purchasers
of kids’ yogurt, and his identification of a subgroup of respondents who are parents of 5 to 9 year
old children does not correct for the overinclusive nature of his population.

             44.         In order to be relevant, Dr. Steckel’s survey should have focused on purchasers of
kids’ yogurt. Consumers purchasing yogurt for children may examine nutrition claims on
products differently than other member of the general population. Dr. Steckel cannot generalize
from a survey of the general population to kids’ yogurt purchasers more generally. As Shari
Diamond explains, “[t]he definition of the relevant population is crucial because there may be
systematic differences in the responses of members of the population and nonmembers. For
example, consumers who are prospective purchasers may know more about the product category
than consumers who are not considering making a purchase.” 25

             45.         Of his 595 respondents, Dr. Steckel observed that 119 of them were parents to 5
to 9 year old children. 26 To the extent that they are not purchasers of kids’ yogurt, many, if not
most, of the other 476 respondents who completed Dr. Steckel’s survey are not part of the
relevant population.




23Barber, William. 2012. “The Universe.” Pp.27-49 in Trademark and Deceptive Advertising Surveys: Law, Science, and Design,
 edited by Shari Seidman Diamond and Jerre B. Swann, p. 36.
24   Keller, p. 179.
25 Diamond,    p. 377.
26   Steckel Report, ¶41.




                                                                                                                        18
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 20 of 36



            46.        Dr. Steckel identifies the group of respondents who have children between 5 and
9 years old as “Chobani’s relevant consumer target group.” 27 However, his survey fails to
determine whether these respondents are purchasers of kids’ yogurt. Dr. Steckel therefore does
not know how many of these 119 respondents are part of the relevant population. I also note that
while parents of 5 to 9 year old children who purchase kids’ yogurt are part of the relevant
population, the proper universe is broader than this group and includes all purchasers of kids’
yogurt (e.g., parents of kids younger than four or older than 9, grandparents who purchase kids’
yogurt, etc.).

            47.       Dr. Steckel acknowledges the limitation with his study’s population, noting:
            Importantly, this study does not completely reflect how potential purchasers of Chobani’s
            Gimmies milkshakes would see the “33% less sugar than leading kids’ drinkable yogurt”
            claim displayed on the packaging of the Chobani’s milkshake products. The short time
            horizon available did not allow for the construction and implementation of such a study. 28

He does not elaborate on what aspect of such a study was not feasible in the timeframe he had
available. Specifically, he does not state whether he believed it was not possible to identify
purchasers of kids’ yogurt or to design a survey that showed the product. In any event, neither of
these arguments has merit, as discussed below.

            48.       Dr. Steckel seems to suggest that conducting the survey among the relevant
population was the problem. He says, “Ice cream’s greater penetration ensured that I would be
able to procure an adequate sample size.” 29 However, I note that Dr. Steckel’s screening criteria
did not require that respondents report that they were ice cream purchasers. It is unclear why Dr.
Steckel felt he needed to change the product from yogurt to ice cream when he did not use any
screening criteria to identify ice cream purchasers. He also provides no support for his assertion
that ice cream has greater consumer penetration. In fact, Nielsen data show that yogurt
penetration and ice cream penetration are rather similar. 30



27   Steckel Report, ¶41.
28   Steckel Report, ¶16.
29   Steckel Report, ¶27.
30For example, for the last 52 weeks ending on December 1, 2018, 80.2 percent of households purchased yogurt and 83.1 percent
 purchased ice cream. For the last 13 weeks ending on December 1, 2018, yogurt penetration was higher than ice cream (58.3
 percent v. 54.2 percent). Nielsen Answers Report, run date January 9, 2019.




                                                                                                                          19
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 21 of 36



            49.       Dr. Steckel’s report was submitted on December 31, 2018, six days after he
completed data collection. His survey interviews were collected between December 20 and
December 25, 2018. 31 Dr. Steckel presents no evidence that 10 days was not sufficient for
collecting data from purchasers of kids’ yogurt. In addition, online panels, including Research
Now SSI, have the ability to pre-screen respondents to help expedite the identification of
respondents who may potentially qualify for a study. Even with the holiday period, Dr. Steckel
should have had enough time to collect data from kids’ yogurt purchasers, rather than a much
less relevant population.

E.             Dr. Steckel Does Not Conclude Consumers are Likely to Be Misled by
               Chobani Gimmies’ Packaging and Claim
            50.       Dr. Steckel claims that “his study is meant to provide an indication of how U.S.
consumers are likely to interpret the type of claim found on the packaging of Chobani’s Gimmies
products and communicated via other channels.” 32 However, because he did not test the actual
claim on the Chobani Gimmies™ packaging, he cannot draw any conclusions about whether
consumers are confused or misled by the Chobani claim. Notably, despite suggesting that
consumers could be misled by the “33% less sugar” claim into believing that “a serving of
Chobani’s products is healthier than Dannon’s products” or that “Chobani’s products have less
sugar than they really do,” Dr. Steckel draws no conclusions about the likelihood that consumers
are misled in these ways. 33

            51.       Despite not testing the Chobani claim, based on his survey, Dr. Steckel opines
that “[o]nly a small fraction of the U.S. adult population in general, and a small fraction of
potential purchasers of Chobani’s Gimmies milkshakes in particular, would likely interpret the
‘33% less sugar than the leading kids’ drinkable yogurt’ claim in accordance with the fine-print
disclaimer found on the back of Chobani’s Gimmies’ packaging.” 34 For all of the reasons I
described earlier, this conclusion is not supported by his study design.



31   Steckel Report, ¶34.
32   Steckel Report, ¶27.
33   Steckel Report, ¶24.
34   Steckel Report, ¶18.




                                                                                                         20
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 22 of 36




V.            Evaluation of Dr. Steckel’s Literature Review
A.             Dr. Steckel’s Literature Review Is Not a Subsitute for an Empirical
               Study on Whether Chobani Consumers Attend to and Understand the
               Disclosure
            52.       Dr. Steckel opines that “the academic literature suggests that potential purchasers
of Chobani’s Gimmies milkshakes are unlikely to examine the fine-print disclaimer pertaining to
the comparison of sugar content between Gimmies’ milkshakes and the leading kids’ drinkable
yogurt. (i.e., Danimals smoothies) in detail.” 35 Importantly, Dr. Steckel’s opinion about whether
potential purchasers of Gimmies™ milkshakes would read the disclosure is not based on any
survey evidence, even though this is exactly the type of proposition that is suitable for testing via
a survey. As I explain below, Dr. Steckel’s literature review is not a substitute for an empirical
test of whether consumers attend to and understand the disclosure and it is inappropriate to
extrapolate from these studies any conclusions about whether consumers would notice and
understand the Chobani disclosure.

            53.       In general, the studies to which Dr. Steckel cites concern different products, have
different purposes, or consider issues, such as nutritional knowledge, that he does not address.
For example, as shown in Exhibit C, none of the academic literature cited by Dr. Steckel focuses
on kids’ yogurt purchasers and indeed, several of the articles are not even about food products.

            54.       Of the studies cited by Dr. Steckel in his review, only one study addressed
labeling within the yogurt industry (Bialkova and van Trijp, 2010). Dr. Steckel cites to this study
as evidence that “consumer attention to nutrition labels depends on the label size, location on the
packaging, and color scheme.” 36 Dr. Steckel fails to mention that this study, based on only 24
respondents, focused solely on front packaging and does not address whether consumers review
disclosures or nutrition information elsewhere on product packaging.

            55.       Other studies cited by Dr. Steckel were not concerned with the yogurt industry,
nor did they address whether consumers attend to disclosures similar to the Chobani disclosure.



35   Steckel Report, ¶17.
36   Steckel Report, ¶19.




                                                                                                        21
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 23 of 36



For example, Dr. Steckel cites to Graham and Jeffery (2011), noting that “Nutrition information
that is centrally located or located on the front of the package is more likely to be attended to
than nutrition information located in the periphery.” 37 While the authors do acknowledge this,
the context with which they were making this admission is critical. The findings of the study
were qualified in the context of being on a computer screen, as opposed to in-store, where
consumers can pick up products and fully inspect them.

            56.        Based on no survey evidence whatsoever, Dr. Steckel suggests that “the footnote
disclaimer on the back of Gimmies’ packaging associated with the at-issue claim may emphasize
the claim without providing the necessary clarification.” 38 However, the literature he cites as
support for this contention is based on a study of a camera advertisement included in a 12-page
advertising booklet. The cognitive effort needed to review and encode 12 pages of material is
much different than the cognitive effort of reviewing a claim and disclosure on a package of
kids’ yogurt.

            57.        Lastly, Dr. Steckel evokes Soederberg Miller and Cassady’s meta-analysis to
claim consumers “may not be able to comprehend what is being presented” to them;39 however,
within this meta-analysis, the authors cite to studies showing consumers do understand “at least
some basic nutrition information on food labels” and that consumer could identify nutrient
differences between products. 40

            58.        Additionally, within this article, the authors find there is a positive association
between prior nutritional knowledge and using nutritional labels; 41 however, Dr. Steckel does not
condition his study on prior nutritional knowledge. Thus, he has no way of knowing whether


37   Steckel Report, ¶19, fn. 19.
38
     Steckel Report, ¶19.
39   Steckel Report, ¶22.
40Soederberg Miller & Cassady at p. 209. These authors cite: Graham, Dan J. & Jeffery, Robert W. 2011. “Location, Location,
 Location: Eye-Tracking Evidence that Consumers Preferentially View Prominently Positioned Nutrition Information.” Journal
 of the American Dietetic Association 111(11): 1704-1711; Grunert K, & Wills J. 2007. “A Review of European Research on
 Consumer Response to Nutrition Information on Food Labels.” Journal of Public Health 15(5):385–399; Levy AS & Fein SB.
 1998. “Consumers' ability to perform tasks using nutrition labels.” Journal of Nutrition Education and Behavior 30(4):210–
 217; and Miller CK, Probart CK, & Achterberg CL. 1997. “Knowledge and Misconceptions about the Food Label among
 Women with Non-Insulin-Dependent Diabetes Mellitus.” The Diabetes Educator 23(4):425–432.
41
 Soederberg Miller & Cassady at p. 210. Here, studies on this point that are cited in this article include Hess et al., 2012 and
 Cooke & Papadaki, 2014.




                                                                                                                                   22
Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 24 of 36
Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 25 of 36




                   Exhibit A
         Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 26 of 36

                                                                    Melissa Pittaoulis
                                                                    Associate Director

                                                                    National Economic Research Associates, Inc.
                                                                    7KUHH Logan Square, Suite 00
                                                                    Philadelphia, Pennsylvania 19103
                                                                    +1 215 864 3880 Fax +1 215 864 3849
                                                                    Direct dial: 215-864-3879
                                                                    melissa.pittaoulis@nera.com
                                                                    www.nera.com




                                 Melissa Pittaoulis
                                    Associate Director

Dr. Pittaoulis is an Associate Director based in NERA’s Philadelphia office. Dr. Pittaoulis
specializes in survey research, statistical sampling, and demography. Her survey research
experience includes designing research, writing questionnaires, supervising data collection, and
analyzing data. In addition to designing surveys, Dr. Pittaoulis also reviews and evaluates third-
party surveys.

Dr. Pittaoulis has extensive experience working on surveys used in intellectual property disputes
concerning false advertising and trademark and trade dress infringement. In the area of
trademark and trade dress infringement, Dr. Pittaoulis’ project experience includes participating
in the design of surveys used to establish likelihood of confusion, secondary meaning, and
genericness. She has conducted false advertising and trademark surveys using different modes of
data collection, including telephone, mall-intercept, and the Internet.

Dr. Pittaoulis also has experience designing and evaluating conjoint surveys used to assess the
value of product features. Such surveys are used in a variety of contexts, including patent cases,
class actions, and antitrust matters.

Dr. Pittaoulis’ sampling expertise includes designing sampling plans, selecting samples, and
calculating sample estimates and confidence intervals. Her demography work has concentrated
on producing population estimates used in determining class certification.

Dr. Pittaoulis has worked on survey and sampling projects in a wide variety of industries,
including: automobiles, beverages, beauty products, clothing apparel, computers, financial
products, insurance, mobile phones, personal care products, pharmaceuticals, snack foods, and
video games. In addition, Dr. Pittaoulis has considerable experience with radio and television
audience measurement. She has also conducted studies on cost-sharing in the Medicare Part D
program.

In addition to her work at NERA, Dr. Pittaoulis has taught statistics at the undergraduate level at
Temple University.
              Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 27 of 36
                                                                                    Melissa Pittaoulis


Education
Tem                   Temple University
                      Ph.D., Sociology 2012
                      M.A., Sociology, 2004

                      La Salle University
                      B.A., Sociology and Criminal Justice, 2000



Professional Experience
             NERA Economic Consulting
2017-Present Associate Director

2013-2017             Senior Consultant

2011-2013             Consultant

2006-2011             Senior Analyst

2003-2006             Research Associate


2003-2005             Temple University
                      Instructor
                      Taught undergraduate courses in statistics

                      Teaching Assistant
                      Taught lab sections for undergraduate courses in statistics


Honors and Professional Activities
University Fellowship, Temple University, 2002-2006
University Scholarship, La Salle University, 1996-2000
Member, American Association of Public Opinion Research
Member, American Sociological Association
Member, International Trademark Association
Member, DRI




      NERA Economic Consulting                                                                           2
         Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 28 of 36
                                                                              Melissa Pittaoulis


Presentations
Presenter

“How to Effectively Use Statistical Sampling in Class Action Litigation: Tips and Strategies in
2018.” Webinar presented by The Knowledge Group in 2017.

Participant on panel entitled “Building a Defensive IP Strategy: Leveraging the Favorable
Landscape.” Centerforce IP Strategy Summit Series, June 7, 2017.

“Competitor’s Comparative Advertising: Practical Guide and Best Practices in Winning Your
Claims in 2016.” Webinar presented by The Knowledge Group in 2016.

“Hot Topics in Online Behavioral Advertising for 2015 Explored!” Webinar presented by The
Knowledge Group in 2015.

“Attitudes and Approaches Towards Choosing a College Major” at American Sociological
Association in 2013.

“Designing and Defending Surveys Used in Commercial Litigation” at American Association of
Public Opinion Research in 2013.

“College Students’ Motivations for Choosing Academic Majors,” at Eastern Sociological Society
in 2010.

“The Impact of Work-Family Conflict on Job Satisfaction,” at Eastern Sociological Society in
2005.

Presider
Eastern Sociological Society, Philadelphia, Pennsylvania March 2010

Papers and Publications
“Control Groups in Lanham Act Surveys,” with Eugene P. Ericksen, The Trademark Reporter,
May-June 2014 Vol. 104 No. 3.

“Comments on EPA's Notice of Data Availability for §316(b) Stated Preference Survey,” with
David Harrison et al., NERA Working Paper, July 2012.

“How Much Does that Medication Cost? A Study of Medicare Beneficiaries' Knowledge of Out-
of-Pocket Costs for Prescription Drugs on the Specialty Tier,” with Eugene P. Ericksen, NERA
Working Paper, August 2011.




 NERA Economic Consulting                                                                          3
         Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 29 of 36
                                                                              Melissa Pittaoulis


Expert Testimony
Tracy Sanborn and Louis Lucrezia et al.* v. Nissan North America Inc., Nissan Motor Company,
LTD., United States District Court, Southern District of Florida [Deposition: February 11, 2016]
Designed and conducted a conjoint survey to evaluate impact of a disclosure on consumer
preferences and willingness to pay.

Terrance Justice, Andrea Hatfield et al.* v. Rheem Manufacturing Company, United States
District Court, Southern District of Florida [Deposition: March 1, 2016]
Designed a conjoint survey to evaluate impact of a disclosure on consumer preferences and
willingness to pay.

Edible Arrangements International, LLC and Edible Arrangements, LLC v. 1-800-Flowers.com,
Inc., 800-Flowers, Inc.*, and June V. Delaney and David Delaney d/b/a Fruit Bouquets Staten
Island, United States District Court, District of Connecticut [Deposition: May 3, 2016]
Evaluated a genericness survey.

In Re: Fluidmaster, Inc. Water Connector Components Products Liability Litigation, United
States District Court, Northern District of Illinois [Deposition: June 6, 2016]
Designed a conjoint survey to evaluate impact of a disclosure on consumer preferences and
willingness to pay.

Trump Old Post Office, LLC* v. CZ-National, LLC and BVS Acquisition Co., LLC Superior
Court for the District of Columbia, Civil Division [Deposition: July 7, 2016]
Evaluated a consumer survey.

Wendy and Nicholas Grasso et al.* v. Electrolux Home Products, Inc., United States District
Court, Middle District of Florida, Tampa Division [Deposition: October 12, 2016]
Designed a conjoint survey to evaluate impact of a disclosure on consumer preferences and
willingness to pay.

The Hilsinger Company* v. FBW Investments, LLC and Kleen Concepts, LLC., United States
District Court, District of Massachusetts [Deposition: February 15, 2017]
Designed and conducted a likelihood of confusion survey.

Hi-Tech Pharmaceuticals, Inc.* v. Dynamic Sports Nutrition, LLC d/b/a Anabolic Research,
PBB Trademark Holdings, LLC, and Brian Clapp., United States District Court, Northern
District of Georgia, Atlanta Division [Deposition: March 15, 2017]

Central Bank & Trust Co. v. Gannett Satellite Information Network, Inc.* and James Pilcher,
Commonwealth of Kentucky, Fayette Circuit Court, Division 4 [Deposition: August 8, 2017]
Evaluated opposing expert’s survey.

Fratelli Branca Distilleries S.R.L. v. F. LLI Gancia & C.S.P.A.*, United States Patent and
Trademark Office, Trademark Trial and Appeal Board [Deposition : November 17, 2017]
Evaluated opposing expert’s survey.



 NERA Economic Consulting                                                                          4
         Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 30 of 36
                                                                               Melissa Pittaoulis




Hypnotic Hats, LTD.* v. Wintermantel Enterprises, LLC; Hype Socks, LLC; and Hype Cheer,
LLC., United States District Court, Southern District of New York [Deposition: December 19,
2017] Designed and conducted a likelihood of confusion survey.

Kars 4 Kids Inc. v. America Can!*, United States District Court, District of New Jersey
[Deposition: April 4, 2018] Evaluated opposing expert’s survey.

Republic Technologies (NA), LLC and Republic Tobacco, L.P.* v. BBK Tobacco & Foods, LLP
d/b/a HBI International, United States District Court, Norther District of Illinois [ Deposition:
May 17, 2018] Designed and conducted a likelihood of confusion survey.

Steve Oddo, Rajene Reardon, et al.* v. Arcoaire Aire Conditioning and Heating, Carrier
Corporation, Bryant Heating and Cooling Systems, Comfortmaker Air Conditioning and
Heating, International Comfort Products LLC, and United Technologies Corporation, United
States District Court, Central District of California, Santa Ana Division [Deposition: June 22,
2018] Evaluated opposing expert’s survey.


*Retaining Party




 NERA Economic Consulting                                                                           5
Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 31 of 36




                   Exhibit B
       Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 32 of 36




                                    Exhibit B
                               Documents Relied Upon


Expert Reports
  -   Expert Report of Joel H. Steckel, Ph.D., Submitted December 31, 2018 and supporting
      materials

Legal Documents
  -   Chobani, LLC’s Memorandum of Law In Opposition to Danone, US, LLC’s Application
      for a Temporary Restraining Order, Danone, US, LLC v. Chobani, LLC, United States
      District Court for the Southern District of New York, Case No. 1:18-cv-11702-CM, dated
      December 18, 2018.

  -   Court Order Rescheduling Preliminary Injunction Hearing, Danone, US, LLC v. Chobani,
      LLC, United States District Court for the Southern District of New York, Case No. 1:18-
      cv-11702-CM, dated January 2, 2019.

  -   Electronic Court Docket Denying Plaintiff’s Temporary Restraining Order, Danone, US,
      LLC v. Chobani, LLC, United States District Court for the Southern District of New York,
      Case No. 1:18-cv-11702-CM, dated December 20, 2018.

  -   Memorandum In Support of Plaintiff’s Application for Order to Show Cause for a
      Temporary Restraining Order and Preliminary Injunction, Danone, US, LLC v. Chobani,
      LLC, United States District Court for the Southern District of New York, Case No. 1:18-
      cv-11702-CM, dated December 14, 2018.

  -   Plaintiff’s Complaint and Demand for Jury Trial, Danone, US, LLC v. Chobani, LLC,
      United States District Court for the Southern District of New York, Case No. 1:18-cv-
      11702-CM, dated December 14, 2018.

  -   Plaintiff’s Letter of Notification of Complaint and other Case Initiating Documents to
      Defendant, Danone, US, LLC v. Chobani, LLC, United States District Court for the
      Southern District of New York, Case No. 1:18-cv-11702-CM, dated December 14, 2018.

  -   Plaintiff’s Application for Order to Show Cause, Danone, US, LLC v. Chobani, LLC,
      United States District Court for the Southern District of New York, Case No. 1:18-cv-
      11702-CM, dated December 14, 2018.

Declarations
  -   Declaration of Jamie A. Levitt With Attached Exhibits A and B in Support of Chobani,
      LLC’s Opposition to Danone, US, LLC’s Application for a Temporary Restraining Order,
       Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 33 of 36



      Danone, US, LLC v. Chobani, LLC, United States District Court for the Southern District
      of New York, Case No. 1:18-cv-11702-CM, dated December 18, 2018.

  -   Declaration of Katherine Goodwin In Support of Dannon’s Motion for Temporary
      Restraining Order and Preliminary Injunction, Danone, US, LLC v. Chobani, LLC, United
      States District Court for the Southern District of New York, Case No. 1:18-cv-11702-CM,
      dated December 13, 2018.

  -   Declaration of Marcella Ballard In Support of Dannon’s Motion for Temporary Restraining
      Order and Preliminary Injunction, Danone, US, LLC v. Chobani, LLC, United States
      District Court for the Southern District of New York, Case No. 1:18-cv-11702-CM, dated
      December 13, 2018.

  -   Declaration of Peter McGuinnes in Support of Chobani, LLC’s Opposition to Danone, US,
      LLC’s Application for a Temporary Restraining Order, Danone, US, LLC v. Chobani, LLC,
      United States District Court for the Southern District of New York, Case No. 1:18-cv-
      11702-CM, dated December 18, 2018.

Articles and Book Chapters
  -   Barber, William. 2012. “The Universe.” Pp.27-49 in Trademark and Deceptive Advertising
      Surveys: Law, Science, and Design, edited by Shari Seidman Diamond and Jerre B. Swann.
  -   Bialkova, Svetlana, & van Trijp, Hans. 2010. “What determines consumer attention to
      nutrition labels?” Food Quality and Preference, 21(8): 1042–1051.
  -   Diamond, Shari S. 2011. “Reference Guide on Survey Research,” Pp. 361-423 in the
      Reference Manual on Scientific Evidence, Committee on the Development of the Third
      Edition of the Reference Manual on Scientific Evidence; Federal Judicial Center; National
      Research Council.
  -   Edwards, G. Kip. 2012. “The Daubert Revolution and Lanham Act Surveys.” Pp.329-362
      in Trademark and Deceptive Advertising Surveys: Law, Science, and Design, edited by
      Shari Seidman Diamond and Jerre B. Swann.
  -   Federal Judicial Center. 2004. Manual for Complex Litigation, Fourth Edition, §11.493,
      pp.102-104.
  -   Graham, Dan J. & Jeffery, Robert W. 2011. “Location, Location, Location: Eye-Tracking
      Evidence that Consumers Preferentially View Prominently Positioned Nutrition
      Information.” Journal of the American Dietetic Association, 111(11): 1704-1711.
  -   Grunert Klaus & Wills, Josephine. 2007 “A Review of European Research on Consumer
      Response to Nutrition Information on Food Labels.” Journal of Public Health, 15(5):385–
      399.
  -   Keller, Bruce P. 2012. “Survey Evidence in False Advertising Cases.” Pp. 167-197 in
      Trademark and Deceptive Advertising Surveys: Law, Science, and Design, edited by Shari
      Seidman Diamond and Jerre B. Swann.
       Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 34 of 36



  -   Levy AS & Fein SB. 1998. “Consumers' ability to perform tasks using nutrition labels.”
      Journal of Nutrition Education and Behavior, 30(4):210–217.
  -   Miller CK, Probart CK, & Achterberg CL. 1997. “Knowledge and Misconceptions about
      the Food Label among Women with Non-Insulin-Dependent Diabetes Mellitus.” The
      Diabetes Educator, 23(4):425–432.
  -   Soederberg Miller, L., & Cassady, D. 2015. “The effects of nutrition knowledge on food
      label use. A review of the literature.” Appetite, 92: 207–216.
  -   Swann, Jerre. 2012. “Survey Critiques” Pp. 363-375 in Trademark and Deceptive
      Advertising Surveys: Law, Science, and Design, edited by Shari Seidman Diamond and
      Jerre B. Swann.

Other Documents
  -   Federal Trade Commission, Enforcement Policy Statement on Food Advertising (May 13,
      1994), available at https://www.ftc.gov/public-statements/1994/05/enforcement-policy-
      statement-food-advertising
  -   Nielsen Answers Report, Run Date January 9, 2019.
Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 35 of 36




                   Exhibit C
Case 1:18-cv-11702-CM Document 38 Filed 01/10/19 Page 36 of 36




                                           Exhibit C
                   Produts Examined in Articles Cited Within the Steckel Report


                   Cited Article                                              Examined Products
                         (a)                                                            (b)
 Anagol, S. & H.H. Kim (2012)                          Mutual Funds
 Becker et al. (2015)                                  Breakfast Cereal
 Bialkova, S. & H. Van Trijp (2010)                    Yogurt
 Brown et al. (2007)                                   iPod Shuffles; iPod Nanos
                                                       Fruit Juice; Lunch Meat; Dried Fruit; Chocolate Milk Drink;
 Brucks et al. (1984)
                                                       Enriched French Bread
 Foxman et al. (1988)                                  Auto-focus Cameras
 Graham D.J. & R.W. Jeffery (2011)                     Meal, Snack, and Dessert Foods
 Jacoby et al. (1977)                                  Breakfast Cereal; Margarine
 Morwitz et al. (1998)                                 Jar of Pennies; Telephones
 Rayner et al. (2001)                                  Automobiles; Skin Care


Source:
  Steckel Report

Note:
 Soederberg Miller, L.M. & D.L. Cassady (2015) and Sawyer, A.G. (1975) were literature reviews, and thus are not included in
 this list.
